Citation Nr: 1311906	
Decision Date: 04/10/13    Archive Date: 04/19/13

DOCKET NO.  09-39 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the termination of nonservice-connected pension benefits for the period of October 1, 2007, to January 1, 2008, was proper.  


ATTORNEY FOR THE BOARD

D. Johnson, Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1972 to February 1974, with additional active service of 11 months and 27 days.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 administrative decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota. 

In March 2011, the Board remanded the case for further development.  As the development has not been completed, the case must be remanded to ensure compliance with the Board's directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In the remand in March 2011, the Board directed VA to obtain several documents, which were referred to in the statement of the case, but were not in the Veteran's file.  As the documents have not been obtained in accordance with the Board's directive, a remand is necessary to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Also in the remand in March 2011, the Board directed VA to obtain financial information from the Veteran's former spouse.  Although VA unsuccessfully attempted to contact the Veteran's former spouse by phone, the former spouse has a current address on file with VA and a remand is necessary to ensure compliance with the Board's directive.  Stegall at 271. 




Accordingly, the case is REMANDED for the following action:

1.  Obtain the following documents listed in the statement of the case issued in July 2009:  VA Form 21-0516-1, Improved Pension Eligibility Verification Reports, received in January 2008 and June 2008; VA Form 21-686c, Declaration of Status of Dependents, received in June 2008; and VA Form 21-4138, Statement in Support of Claim, either dated or received in December 2007.  

If the records do not exist or further attempts to obtain the records would be futile, make a formal determination of unavailability and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2.  Contact the Veteran's former spouse by mail at her last known address on file with VA and request information concerning her income for the period of October 1, 2007, to January 1, 2008, for the purpose of determining the Veteran's entitlement to nonservice-connected pension benefits for that same period.    

3.  After the above development is completed, adjudicate the claim of entitlement to nonservice-connected pension benefits for the period from October 1, 2007, to January 1, 2008, including the issue of whether the Veteran's countable income was excessive for payment of benefits.  



If the benefit is denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


